                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                                  No. 10-329

TEDRICK REYNARD                                                        SECTION I



                              ORDER & REASONS

      Before the Court is defendant Tedrick Reynard’s (“Reynard”) pro se motion1

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), in which he

also requests appointment of counsel. The government opposes the motion.2 The

Court denies both the request for appointed counsel and the motion for

compassionate release for the following reasons.

                                         I.

      On January 24, 2013, Reynard pleaded guilty to conspiracy to violate the

Racketeering Influence and Corrupt Organizations Act, 18 U.S.C. § 1962(d);

conspiracy to distribute and to possess with intent to distribute 280 grams or more

of cocaine base, 21 U.S.C. § 846; conspiracy to possess firearms in furtherance of a

crime of violence and drug trafficking crimes, 18 U.S.C. § 924(o); distribution of a

quantity of cocaine base, 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C); and possession with

intent to distribute a quantity of cocaine base, id.3 Reynard is currently serving a



1 R. Doc. No. 772.
2 R. Doc. No. 786.
3 See R. Doc. No. 378.
168-month sentence at FCI Yazoo City Medium (“Yazoo City”); his projected release

date is January 7, 2024.4

      Reynard requests compassionate release under 18 U.S.C. § 3582(c)(1)(A).5 He

provides a copy of his request for compassionate release dated November 1, 2020,

which was addressed to his warden.6

      Reynard argues that the risk of contracting COVID-19 at Yazoo City,

combined with his alleged pre-existing medical conditions, constitute “extraordinary

and compelling” reasons warranting his release.7 Reynard argues that his “years of

smoking, [Body Mass Index] of 30+, and family history of high blood pressure” put

him at a high risk of contracting a severe case of COVID-19.8 He claims that he is

at greater risk of contracting COVID-19 because of Yazoo City’s failure to follow

infectious disease protocols.9 And, in a further attempt to show that extraordinary

and compelling reasons justify his release, Reynard argues that the factors

enumerated in 18 U.S.C. § 3553(a) and his post-sentencing rehabilitation efforts are

themselves extraordinary and compelling.10 Along that same line, Reynard argues




4 Inmate Locator, BOP, https://www.bop.gov/inmateloc/ (last visited June 25, 2021).
5 R. Doc. No. 772.
6 R. Doc. No. 772-1, at 2. (“I am now asking you to use [the authority of a warden] to

[g]rant me a [c]ompassionate [r]elease or [h]ome [c]onfinement due to my health
risks, security, and safety.”).
7 R. Doc. No. 772, at 4–10, 21.
8 Id. at 4–5.
9 Id. at 6–9.
10 R. Doc. No. 772, at 10–16.


                                          2
“new law” mandates that he would have received a shorter sentence if sentenced

today, which is also extraordinary and compelling.11

      In response, the government contends that Reynard has not adequately

exhausted his administrative remedies because he failed to include in his request to

the warden a proposed release plan, which justifies dismissing his motion without

prejudice.12 Alternatively, the government argues that Reynard’s motion should be

denied on the merits because the reasons he cites for his release are not

extraordinary and compelling.13    It explains that, although Reynard alleges he

suffers from medical conditions that may be extraordinary and compelling when

viewed alongside the risk of contracting COVID-19, he has offered no evidence to

show—and the government’s independent evidence does not show—that Reynard

actually suffers from such conditions.14        Moreover, since Reynard is now fully

vaccinated against COVID-19, the government argues that “[Reynard’s] risk of a

severe [case of COVID-19] has been substantially reduced.”15

                                          II.

      As noted, Reynard included in his motion a request for the appointment of

counsel. The Court denies this request.

      There is no constitutional right to appointed counsel in post-conviction

proceedings.   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to


11 Id.
12 R. Doc. No. 786, at 9–12.
13 Id. at 15.
14 Id. at 16.
15 Id. (citing United States v. Alvarez, No. 18-298, 2021 WL 1270494, at *4 (S.D.

Tex. Apr. 6, 2021).
                                          3
appointed counsel extends to the first appeal of right, and no further.”). In the

context of 18 U.S.C. § 3582(c)(2) motions, which are analogous to 18 U.S.C. §

3582(c)(1) motions like Reynard’s, “the Fifth Circuit has held that defendants have

no statutory or constitutional right to counsel.” United States v. Joseph, No. 15-307,

2020 WL 3128845, at *1 (E.D. La. June 12, 2020) (Vance, J.) (citing United States v.

Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995), and United States v. Moore, 400 F.

App’x 851, 852 (5th Cir. 2010) (per curiam)).

      “Although a defendant in a § 3582(c) motion does not have a statutory or

constitutional right to appointment of counsel, the Court may appoint counsel in the

interest of justice.” United States v. Mogan, No. 14-040, 2020 WL 2558216, at *4

n.29 (E.D. La. May 20, 2020) (Morgan, J.) (quoting United States v. Rodriguez, No.

10-17, 2015 WL 13664966, at *2 (S.D. Tex. Aug. 20, 2015) (citing United States v.

Robinson, 542 F.3d 1045, 1051–52 (5th Cir. 2008))); see 18 U.S.C. § 3006A(a)(2)

(allowing appointment of counsel under certain circumstances when “the court

determines that the interests of justice so require”). The interests of justice do not

require that counsel be appointed where a “defendant’s motion does not involve

complicated or unresolved issues” or where a defendant proves capable of

representing himself pro se. See Joseph, 2020 WL 3128845, at *2 (quoting Moore,

400 F. App’x at 852 (addressing a § 3582(c)(1)(A)(i) motion on appeal)) (internal

citation and alterations omitted).

      The interests of justice do not require that the Court appoint counsel for

Reynard. The motion does not involve complicated or unresolved legal issues. It



                                          4
involves primarily factual issues—namely, Reynard’s medical conditions and other

circumstances warranting his release—which Reynard proved fully capable of

articulating for himself.   Accordingly, the Court will deny Reynard’s request for

appointed counsel.

                                         III.

      As for Reynard’s motion for compassionate release: generally, “[t]he court

may not modify a term of imprisonment once it has been imposed.” 18 U.S.C. §

3582(c). This rule has some exceptions, which, under the First Step Act, may now

be presented to the court upon a defendant’s motion.16 For such a motion to be

properly before the court, the defendant must either exhaust all administrative

remedies, or thirty days must elapse “from the receipt of [a compassionate release

request] by the warden of the defendant’s facility, whichever is earlier.”        Id.;

§ 3582(c)(1)(A).

      The court “may” grant such a motion if, “after considering the factors set

forth in [18 U.S.C. § 3553(a)] to the extent they are applicable,” it finds that

“extraordinary and compelling reasons warrant such a reduction.”           18 U.S.C.

§ 3582(c).   The court must also conclude, however, that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

Id.




16The First Step Act provided defendants a mechanism to unilaterally move for a
sentence reduction; previously, the “Director of the Bureau of Prisons” needed to file
the motion. See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat.
5193, 5239.
                                          5
      The most relevant policy statement is found in § 1B1.13 of the U.S.

Sentencing Guidelines Manual. The Application Notes to that policy statement, in

turn, provide four categories of extraordinary and compelling reasons: “(1) medical

conditions, (2) age, (3) family circumstances, and (4) ‘other reasons.’” Thompson,

984 F.3d at 433 (quoting U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1(A)–(D))

(alterations omitted).

      As noted above, the First Step Act provided a new avenue to request

compassionate release.    Previously, only the Director of the Bureau of Prisons

(“BOP”)—not defendants on their own—could move for compassionate release. The

First Step Act changed that.        However, the Sentencing Commission’s policy

statements have lagged behind. Because these policy statements have not been

amended since the enactment of the First Step Act, portions of them contradict 18

U.S.C. § 3582(c)(1)(A). For example, the policy statement referenced above begins

with, “[u]pon a motion by the Director of the Bureau of Prisons”—which implies

that the entire statement applies only to such motions (and not those filed by

defendants). U.S.S.G. § 1B1.13, Policy Statement; see also id. cmt. n.4 (“A reduction

under this policy statement may be granted only upon motion by the Director of the

Bureau of Prisons[.]”); see also United States v. Perdigao, No. 07-103, 2020 WL

1672322, at *2 (E.D. La. Apr. 2, 2020) (Fallon, J.) (noting the discrepancy).

      The Fifth Circuit recently clarified that “neither the policy statement nor the

commentary to it binds a district court addressing a prisoner’s own motion under

§ 3582.” United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Nonetheless,



                                           6
the Fifth Circuit has also recognized that the policy statement may still “inform[]

[its] analysis.” Thompson, 984 F.3d at 433.

      A prerequisite to granting compassionate release is that the defendant shows

“extraordinary and compelling reasons warrant[ing]” a sentence reduction.         18

U.S.C. § 3582(c)(1)(A)(i). Shkambi notwithstanding, the Sentencing Commission’s

policy statement may still “inform” this Court’s analysis of whether Reynard has

presented an extraordinary and compelling reason. Thompson, 984 F.3d at 433

(citing U.S.S.G. § 1B1.13, Policy Statement, cmt. n.1); United States v. Helmstetter,

No. 92-469, 2021 WL 310355, at *5 (E.D. La. Jan. 29, 2021) (Africk, J.); Perdigao,

2020 WL 1672322 at *2.

      A.     Exhaustion of Administrative Remedies

      Section 3582, as mentioned above, allows a court to consider a defendant’s

compassionate release motion only after the defendant exhausts administrative

remedies, or 30 days elapse after the defendant submits a compassionate-release

request to the warden. 18 U.S.C. § 3582(c)(1)(A); see United States v. Franco, 973

F.3d 465, 467 (5th Cir. 2020) (holding that the statutory requirement is “not

jurisdictional but . . . is mandatory”) (emphasis in original).

      The government argues that Reynard failed to exhaust his administrative

remedies because he did not submit a proposed release plan along with his

compassionate release request to the warden.17 This Court agrees.

      The relevant BOP regulations provide that:


17R. Doc. No. 786, at 9–12 (citing United States v. Murray, No. 19-041, 2020 WL
4000858, at *4 (E.D. La. July 15, 2020) (Fallon, J.)).
                                            7
        A request for a motion under . . . 3582(c)(1)(A) . . . shall at a minimum
        contain the following information:

              (1) The extraordinary or compelling circumstances that the
              inmate believes warrant consideration.

              (2) Proposed release plans, including where the inmate will
              reside, how the inmate will support himself/herself, and, if the
              basis for the request involves the inmate’s health, information
              on where the inmate will receive medical treatment, and how
              the inmate will pay for such treatment.

28 C.F.R. § 571.61 (emphasis added); United States v. Murray, No. 19-041, 2020 WL

4000858, at *4 (E.D. La. July 15, 2020) (Fallon, J.) (finding lack of administrative

exhaustion where the defendant failed to submit his proposed release plans to the

BOP).

        Reynard’s request to the BOP did not include any post-release plans, as

required by the above regulatory provisions.18 Accordingly, he has failed to fully

exhaust his administrative remedies prior to filing the present motion. Id. Such a

failure provides an independent basis for dismissing Reynard’s motion.          United

States v. Gonzalez, 849 F. App’x 116, 117 (5th Cir. 2021) (declining to reach district

court’s denial on the merits where the district court alternatively denied the motion

for failing to exhaust administrative remedies); Franco, 973 F.3d at 468 (holding

that administrative exhaustion is “mandatory”).


18R. Doc. No. 772-1, at 2 (Reynard’s compassionate release request to the warden,
which states, as to the requested relief and release plans, only that, “With the
passing of the Cares Act and U.S. Attorney General Barr granting Warden’s [sic]
authorization to release inmates on compassionate release or release to home
confinement, as opposed to going to the Director of the Bureau of Prisons, I am now
asking you to use that authority to Grant [sic] me a Compassionate Release or
Home Confinement due to my health risks, security, and safety. If no response, I
will use this as my Remedy to now go before my Federal Judge.”).
                                           8
      B.       Extraordinary and Compelling Reasons

      Alternatively, the Court finds that Reynard has failed to carry his burden to

prove extraordinary and compelling reasons warrant his release. See United States

v. Harmon, 834 F. App’x 101, 102 (5th Cir. 2021) (affirming district court’s denial of

compassionate release motion, which was based alternatively on the defendant’s

failure to (1) exhaust administrative remedies and (2) prove extraordinary and

compelling reasons). The Court denies Reynard’s motion for the alternative reasons

that follow.

      The Sentencing Commission’s policy statement “informs” this Court’s

analysis of whether Reynard has presented extraordinary and compelling reasons

that justify his release. Thompson, 984 F.3d at 433 (citing U.S.S.G. § 1B1.13, Policy

Statement, cmt. n.1); Perdigao, 2020 WL 1672322 at *2.             Again, the policy

statement provides four categories of extraordinary and compelling reasons: “(1)

medical conditions, (2) age, (3) family circumstances, and (4) ‘other reasons.’”

Thompson, 984 F.3d at 433 (quoting U.S.S.G. § 1B1.13, Policy Statement, cmt.

n.1(A)–(D)) (alterations omitted). The defendant bears the burden of proving that

extraordinary and compelling reasons exist. United States v. Washington, No. CR

16-19, 2020 WL 4000862, at *3 (E.D. La. July 15, 2020) (Morgan, J.); see United

States v. Gonzalez, 819 F. App’x 283, 285 n.2 (5th Cir 2020).

      Reynard has failed to meet his burden. He makes two main arguments: (1)

his alleged medical conditions, combined with the risk of contracting COVID-19, are




                                          9
extraordinary and compelling, and (2) “new law” constitutes extraordinary and

compelling reasons. Neither argument has merit.

      As for medical conditions: Reynard claims that he suffers from “an immune

deficiency caused by years of smoking, [Body Mass Index] of 30+, and family history

of high blood pressure.”19 But Reynard has not produced any evidence to support

these claims,20 and the last two years of Reynard’s health records, which were

provided by the government, do not substantiate his claims either.21 According to

those records, Reynard suffers from no medical condition that could render him

more susceptible to contract or develop a severe case of COVID-19.22 United States

v. Wells, No. 17-104, 2021 WL 199386, at *3 (E.D. La. Jan. 20, 2021) (Barbier, J.)

(concluding, after an exhaustive review of the defendant’s medical records provided

by the government, that the defendant had not carried his burden to show

extraordinary and compelling reasons). And that possibility is itself mitigated by

the fact that Reynard is now fully vaccinated against COVID-19.23

      Therefore, Reynard has failed to prove that he suffers from a medical

condition that is extraordinary and compelling.    “[M]erely alleg[ing]” a serious


19 R. Doc. No. 772, at 4.
20 See generally id.
21 See generally R. Doc. No. 786-2 (medical records, filed under seal).
22 R. Doc. No. 786-2, at 5 (BOP Health Services record, listing Reynard’s “Health

Problems,” none of which appear to be serious).
23 See id. at 18–20 (stating that Reynard received his second dose of the “COVID-19

Pfizer-BioNTech” vaccine on March 30, 2021); Benefits of Getting a COVID-19
Vaccine, Centers for Disease Control & Prevention (updated June 15, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html (stating
that COVID-19 vaccines can “keep you from getting and spreading the virus that
causes COVID-19,” and “also help keep you from getting seriously ill even if you do
get COVID-19”).
                                        10
medical condition is not enough—Reynard must back it up with evidence, and he

has not. Wells, 2021 WL 199386, at *3; see also United States v. Rivas, 833 F. App’x

556, 559 (5th Cir. 2020) (requiring the defendant to “provide evidence” that he was

not likely to recover from his medical conditions). At most, Reynard has pointed

only to “[a] generalized fear of the virus, [which,] by itself, does not justify release.”

United States v. Curry, No. 10-111, 2020 WL 4201646, at *2 (E.D. La. July 22, 2020)

(Vance, J.) (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         As for Reynard’s “new law” arguments: he argues that “there is a substantial

probability that had Reynard been sentenced today, his sentence would be

dramatically less/lower than his current 168-month sentence, based on current case

law, new amendment, [sic] and new law.”24 He claims that three changes in the law

constitute extraordinary and compelling reasons justifying compassionate release.

The Court disagrees.

         Reynard first points to Alleyne v. United States, 570 U.S. 99 (2013), arguing

that any drug quantity used to enhance a statutory mandatory minimum sentence

must be found by a jury.25 That is true when the defendant is tried by a jury, but

Alleyne has no applicability here, where Reynard pleaded guilty to the facts forming

the basis of his enhanced statutory sentence. Hurst v. Fla., 577 U.S. 92, 100 (2016)

(“[A] judge may impose any sentence authorized ‘on the basis of the facts reflected

in the jury verdict or admitted by the defendant.’” (quoting Blakely v.

Washington, 542 U.S. 296, 303 (2004)) (emphasis added)). Reynard admitted, in his


24   R. Doc. No. 772, at 18–20.
25   Id. at 19.
                                           11
factual basis, the drug quantity on which his sentence was predicated.26 Alleyne

provides him no relief.

      Reynard next argues that his base offense level should be two levels lower

because of the “‘Minus Two’ Amendment 782,” which qualifies as extraordinary and

compelling.27    The Court has already rejected this argument—and denied

reconsideration—when Reynard raised it before.28 It does so again today.

      Finally, Reynard argues broadly that “Congress enacted the First Step Act to

rectify wrongs. . . . The First Step Act changes the Court’s original assessment of

Reynard’s Section 3553(a) factors and suggests that Reynard’s sentence should be

arbitrarily [sic] reduced.”29   But Reynard must still show extraordinary and

compelling circumstances justifying his release—before the Court reaches the

§ 3553(a) factors. The First Step Act did not change that.            See 18 U.S.C.

§ 3582(c)(1)(A) (forbidding sentence reductions unless, inter alia, “extraordinary and

compelling reasons warrant such a reduction”); Thompson, 984 F.3d at 433 n.2

(noting that it need not consider the § 3553(a) factors where the defendant failed to

demonstrate extraordinary and compelling reasons). Reynard has not done so.

      Since Reynard has not established the existence of extraordinary and

compelling reasons justifying release, the Court cannot grant the requested relief.



26 R. Doc. No. 386, at 4 (“During the conspiratorial period, T. REYNARD distributed
between 280 grams to 840 grams of cocaine base[.]”).
27 R. Doc. No. 772, at 19.
28 R. Doc. No. 725, at 1 (finding that Reynard “remains ineligible pursuant to” Koons

v. United States, 138 S. Ct. 1738 (2018)); R. Doc. No. 727 (denying reconsideration
because “defendant remains legally ineligible”).
29 R. Doc. No. 772, at 20.


                                         12
For that reason, the Court need not evaluate the sentencing factors under 18 U.S.C.

§ 3553(a).

                                       IV.

      For the foregoing reasons,

      IT IS ORDERED that Reynard’s request for appointment of counsel is

DENIED.

      IT IS FURTHER ORDERED that Reynard’s motion for compassionate

release is DENIED.



      New Orleans, Louisiana, June 29, 2021.

                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                        13
